Citation Nr: 0944235	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses, including transportation, 
provided from April 22, 2007 to April 25, 2007.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2007 administrative 
decisions by the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Oklahoma City, Oklahoma which denied 
entitlement to the benefit currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
November 2007.  In March 2008, however, the record shows that 
the Veteran's wife, acting on behalf of the Veteran, 
contacted VA to withdraw the request for a hearing before the 
Board.  As there was not a signed writing to this effect from 
the Veteran, a clarification letter was sent to the Veteran 
in September 2009.  This notification indicated that in the 
absence of a response within 30 days, the Board would proceed 
in adjudicating the present claim without a hearing.  The 
Veteran did not respond to this clarification letter.  
Therefore, the hearing request is considered withdrawn and 
the Board will proceed with the appeal.  See 38 C.F.R. § 
20.704 (2009). 

This appeal was subject to a prior remand by the Board in 
April 2009 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

The Board notes that prior to the promulgation of a decision 
in this appeal, the VAMC approved payment or reimbursement 
for the cost of emergency medical treatment provided at Perry 
Memorial Hospital on April 22, 2007.  Therefore, the 
remaining medical treatment in question is that provided by 
Integris Baptist Medical Center (IBMC), including air 
transportation thereto.  




FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private 
medical treatment received on April 22-25, 2007, was not 
authorized in advance by VA.

2.  Service connection was not in effect for any disability 
in April 2007.

3.  The Veteran sought private hospital evaluation and 
treatment for rapid heartbeat, sweating and shortness of 
breath on April 22, 2007 at Perry Memorial Hospital.  He was 
found to have atrial fibrillation with rapid ventricular 
rate.  He was then transferred by helicopter to Integris 
Baptist Medical Center where he received continuing care 
until April 25, 2007.  

4.  The non-VA medical treatment for abnormal cardiac 
symptomatology on April 22 was emergent treatment such that a 
prudent layperson could reasonably expect delay in seeking 
immediate medical attention would have been hazardous to the 
Veteran's life or health.

5.  At such time as requests were made to transfer the 
Veteran to the VAMC on April 23 and April 24, 2007, the VA 
facility did not have beds available.  

6.  In all, the Board does not find a reasonable convergence 
of events wherein the Veteran was stable for transfer to a VA 
facility, and such facility was capable of accepting this 
Veteran for further care.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized medical expenses, including 
transportation, provided from April 22, 2007 to April 25, 
2007 have been met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 
1750, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  However, as will be discussed below, 
the Board finds that a full grant of the benefit sought is 
warranted in this instance; therefore, further discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the Veteran from any notice or assistance error.  

Payment or Reimbursement for Medical Treatment in a Non-VA 
Facility

Medical expenses incurred by veterans at private facilities, 
and not previously authorized by VA, are to be paid or 
reimbursed by VA in limited situations where certain 
statutorily mandated requirements are met.  38 U.S.C.A. §§ 
1725, 1728 (West 2002 & Supp. 2009).  

Under 38 U.S.C.A. § 1728, the law provides payment or 
reimbursement for treatment for a service-connected 
disability; a disability either associated with, or 
aggravating, a service-connected disability; a total 
disability permanent in nature, resulting from a service-
connected disability; or for illness or injury resulting from 
participation in a VA vocational rehabilitation program.  As 
service connection is not in effect for any disability, and 
the Veteran did not participate in a VA vocational 
rehabilitation program at or near the time of his 
hospitalization, 38 U.S.C.A. § 1728 is inapplicable here.  

However, 38 U.S.C.A. § 1725 is applicable.  This provision 
was enacted as part of the Veterans Millennium Health Care 
and Benefits Act which provided general authority for 
reimbursement of the reasonable value of emergency treatment 
furnished in a non-VA facility to those Veterans who are 
active VA healthcare participants and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (effective May 29, 2000); see also 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1000-1008 (2008).  To be entitled to payment 
for emergency care under these provisions, all of the 
following conditions must be satisfied: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002. 

Additionally, the recent Veterans' Mental Health and Other 
Care Improvements Act of 2008 amended portions of § 1725 to 
make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
furnished by a non-VA facility if all of the pertinent 
criteria outlined above are otherwise satisfied.  Pub. L. No. 
110-387, § 402, 122 Stat. 4110 (2008).  

This amendment also added a provision essentially expanding 
the definition of "emergency treatment" to include 
treatment rendered until such time as a veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer.  
Under the expanded definition, emergency treatment also 
includes treatment provided until such time as a VA facility 
or other Federal facility accepts transfer if: (1) at the 
time the Veteran could have been transferred safely to a VA 
facility or other Federal facility, no such facility agreed 
to accept such transfer; and (2) the treating hospital made 
and documented reasonable attempts to transfer the Veteran to 
a VA facility or other Federal facility.  38 U.S.C.A. 
§ 1725(f) (West Supp. 2009).  

In the present case, VA has already approved payment to Perry 
Memorial Hospital for emergency treatment received on April 
22, 2007.  There is also a Medical Necessity for Air 
Transport Form of record in which a referring physician 
determined that it was medically necessary to transport the 
Veteran by air to receive additional care on April 22.  The 
document indicates that specialized intensive care by a 
cardiologist was required for this Veteran and not available 
at the referring hospital.  Procedures such as emergent 
catheterization or coronary artery bypass graft (CABG) were 
potentially indicated by the Veteran's symptoms.  
Specifically, the emergency department physician indicated 
that the Veteran's condition was too unstable for ground 
transportation and required an air ambulance.  

In rendering an opinion in conjunction with the present 
claim, a VA physician also concurred that the Veteran's 
symptoms on April 22 constituted an emergency on that date.  
See VA medical opinion, May 2009.  Considering all of the 
evidence of record, the Board finds that, emergency treatment 
of the Veteran's heart condition continued at least until 
such time as the Veteran was fully evaluated by the specialty 
provider to whom he was referred at Integris Baptist Medical 
Center.  See 38 U.S.C.A. § 1725(f).  Reports from Integris 
show that the Veteran was admitted on April 22, arriving at 
approximately 2:16 pm, but there is no indication of a 
specific time at which he was deemed to be medically stable.  
The Veteran continued to receive treatment at Integris until 
he was discharged to his home on April 25, 2007.  

The record further indicates that on April 23 and April 24, 
when the Veteran was considered to be stable for transfer to 
VA, the nearest VAMC at Oklahoma City, Oklahoma was contacted 
regarding transfer of this Veteran.  However, the VAMC was on 
divert status and was unable to accept transfer on these 
dates.  See VA Utilization review, April 2007; see also 
Integris physician's report, April 23, 2007; Social work 
discharge plan with handwritten addenda, April 2007.  It is 
undisputed that once VA received a request to transfer this 
Veteran, beds were not available for his care.  

Therefore, although the Board finds that VA was potentially 
capable of accepting transfer of this Veteran on April 22, 
2007, emergent care was being provided at least until the 
late afternoon or early evening after the Veteran had arrived 
and been evaluated at IBMC.  As such, while there may have 
been a window of time of unknown duration on April 22 in 
which the Veteran was potentially stable for transfer, and VA 
had the capacity to accept him had they been contacted, the 
Board finds this to be inconclusive and an unreasonable basis 
upon which to deny the Veteran's claim.  In keeping with the 
spirit of recent changes in the law presented by 38 U.S.C.A. 
§ 1725(f)(1), and resolving any reasonable doubt in favor of 
the Veteran, the Board finds it equitable to allow payment or 
reimbursement for the as yet unpaid remainder of this 
Veteran's care from April 22 to April 25, 2007.    


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses, including transportation, 
provided from April 22, 2007 to April 25, 2007 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


